DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The claims filed on 10/24/2018 is under consideration by the Examiner. Claims 1-11 are currently pending in the instant application. 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/27/2020, 04/02/2021, 06/02/2021, and 07/28/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 08/06/2018 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6 recite limitations within a parenthesis. It is unclear whether the limitations are part of the claims or not. Appropriate correction is required. To advance prosecution, the Examiner will assume that the limitations within the parenthesis are part of the instant claims. 
Moreover, claim 6, at line 2, recites “nanorod (one-dimensional)”. A nanorod is known to have a diameter (width) and a length such that it has a two-dimensional. It is unclear how a structure having a diameter (width) and a length such as a nanorod is one-dimensional as claimed. Appropriate correction and/or clarification is required.
Claim 7 depends from claim 6 and is indefinite based on its dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,334,967 B1 (hereinafter Saxe) as applied to the above claims, and further in view of an article to “Photoluminescence Blinking of Single-Crystal Methylammonium Lead Iodide Perovskite Nanorods Induced by Surface Traps” (hereinafter Yuan).
Regarding claims 1-8 and 10-11, Saxe discloses a light valve (Col. 1, lines 9-12) comprising a first layer of a transparent conductive substrate (Col. 1, lines 15-20 and Col. 5, line 66 to Col. 6, line 30), an active layer containing a liquid suspension (claimed active layer) comprising a synthetic resistive liquid suspending medium (TNPTM plasticizer liquid, Col. 5, lines 11-14), a plurality of small anisometrically shaped polyhalide particles uniformly dispersed therein (Col. 1, lines 15-20 and Col. 2, lines 4-5) and at least one stabilizing polymer material dissolved therein for dispersing the particles in the suspension, and a second layer of transparent conductive substrate (Col. 1, lines 15-20 and Col. 5, line 66 to Col. 6, line 30), wherein polyhalide particles are formed with elemental iodine and a hydrohalide acid or an ammonium, alkali metal or alkaline earth metal halide wherein the average size and/or 
Saxe discloses that the liquid dispersion (claimed active layer) has a higher off-state optical density (ODoff) of 1.0 than on-state optical density (ODon) of 0.018 (Col. 6, lines 1-30). This suggests that the off-state optical density (ODoff) has a higher light transmittance (higher optical density) than the on-state optical density (ODon); thereby, providing a reverse mode light valve as claimed.
Saxe discloses a method of controlling light transmittance comprises a plurality of small anisometrically shaped polyhalide particles uniformly dispersed therein (Col. 2, lines 4-5) in a light control device (Col. 1, lines 45-57), wherein the light control device is a light valve (Col. 1, lines 58-60). 
Saxe does not expressly disclose ABX3 perovskite particles, wherein A is at least one of Cs+, CH3NH3+, and Rb+; B is at least one of Pb2+, Ge2+, and Sn2+; and X is at least one of Cl-, Br-, and I-, and said ABX3 perovskite particles morphology is nanorods having an average length of about 200-500 nm, and an average diameter of 50-100 nm.
Yuan teaches a novel method for the synthesis of high quality single-crystal methylammonium lead iodide (MAPbI3) nanorods (Page 148, Abstract, lines 8-10), wherein the average dimensions of the nanorods (non-spherical morphology particles) 3) nanorods for power-conversion efficiencies, and cost-efficient photovoltaic (PV) devices, since organometal halide perovskites (OHP) properties such as photoluminescence (PL), charge mobility, trap density, and their PV performance, are found to vary largely depending on the material preparation and processing methods, likely due to differences in the defect density and crystal morphology (Page 148, left Col. Introduction, lines 1-9).  
In an analogous art of the light valve film using halide particles and in the light of such benefit, it would have been obvious to a person of ordinary skill in the art to modify the polyhalide particles in light valve device by Saxe, so as to include nanorods ABXs perovskite particles morphology having an average length of about 200 nm-500 nm, and an average diameter of 50 nm-100 nm as taught by Yuan, and would have been motivated to do so with reasonable expectation that this would result in providing the synthesis of high quality single-crystal methylammonium lead iodide (MAPbI3) nanorods for power-conversion efficiencies, and cost-efficient photovoltaic (PV) devices, 
Regarding claim 9, Saxe and Yuan in combination disclose a liquid dispersion containing nanorod ABX3 particles, i.e., (MAPbI3) nanorods, dispersed in a synthetic resistive liquid suspending medium (TNPTM plasticizer liquid). It’s noted that the claimed synthetic resistive liquid can be a plasticizer according to applicant (See para. [0023] of the specification). The liquid dispersion of the prior art contains all the claimed ingredients; therefore, the ABX3 particles of Yuan is expected to be in gravitational equilibrium with the synthetic resistive liquid suspending medium of Saxe. A same chemical compound (ABX3 particle) is expected to behave similarly in the same chemical environment (synthetic resistive liquid medium).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761